CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam High Yield Advantage Fund: We consent to the use of our report dated January 15, 2013, included herein, with respect to the financial statements of Putnam High Yield Advantage Fund, and to the references to our firm under the captions Financial Highlights in the prospectuses and Independent Registered Public Accounting Firm and Financial Statements in the Appendix B to Statement of Additional Information. /s/KPMG LLP Boston, Massachusetts March 25, 2013
